Name: Commission Implementing Decision of 6Ã October 2011 amending Implementing Decision 2011/402/EU on emergency measures applicable to fenugreek seeds and certain seeds and beans imported from Egypt (notified under document C(2011) 7027) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: plant product;  means of agricultural production;  health;  tariff policy;  trade;  Africa
 Date Published: 2011-10-07

 7.10.2011 EN Official Journal of the European Union L 263/20 COMMISSION IMPLEMENTING DECISION of 6 October 2011 amending Implementing Decision 2011/402/EU on emergency measures applicable to fenugreek seeds and certain seeds and beans imported from Egypt (notified under document C(2011) 7027) (Text with EEA relevance) (2011/662/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1)(b)(i) and Article 53(1)(b)(iii) thereof, Whereas: (1) Regulation (EC) No 178/2002 lays down the general principles governing food and feed in general, and food and feed safety in particular, at Union and national level. It provides for emergency measures where it is evident that food or feed imported from a third country is likely to constitute a serious risk to human health, animal health or the environment, and that such risk cannot be contained satisfactorily by means of measures taken by the Member State(s) concerned. (2) Certain lots of fenugreek seeds from Egypt have been identified to be the causative agent of an outbreak in the EU, of Shiga-toxin producing Escherichia coli bacteria (STEC), serotype O104:H4. Commission Implementing Decision 2011/402/EU of 6 July 2011 on emergency measures applicable to fenugreek seeds and certain seeds and beans imported from Egypt (2) introduced a ban on imports of products of specific tax codes listed in the Annex. (3) From 21 August to 25 August 2011, the Commissions Food and Veterinary Office conducted an audit in Egypt in order to trace back the possible source of infection of the recent E. coli outbreaks (O104:H4 serotype) in the northern part of Germany and Bordeaux, France, and to evaluate the production and processing conditions of the suspect seeds. (4) While the findings of the audit and the actions being taken by Egypt are still under review, shortcomings were identified in the production of seeds for human consumption that may potentially be sprouted. The same shortcomings were however not present in the production sites of fresh leguminous vegetables for direct human consumption. In addition, since fresh or chilled leguminous vegetables are traded when seeds are not ripe yet, such seeds cannot be used for sprouting. (5) Fresh or chilled leguminous vegetables other than sprouts, imported from Egypt should no longer be considered as a food safety risk and be re-authorised for import. The emergency measures in Implementing Decision 2011/402/EU should therefore be reviewed based on this new information. The Annex to Implementing Decision 2011/402/EU should be amended accordingly. (6) Implementing Decision 2011/402/EU differentiates between mustard seeds for sowing and other mustard seeds under CN code 1207 50. Since these seeds represent all seeds under code CN 1207 50, the wording in Implementing Decision 2011/402/EU should be simplified. As well the sequence of the CN codes should be brought in line with the custom code nomenclature. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision 2011/402/EU shall be replaced with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 October 2011. For the Commission John DALLI Member of the Commission (1) OJ L 31, 1.2.2002, p. 1. (2) OJ L 179, 7.7.2011, p. 10. ANNEX ANNEX Seeds and beans for which import from Egypt is prohibited until 31 October 2011 CN Code Description ex 0704 90 90 Rocket sprouts ex 0706 90 90 Beetroot sprouts, radish sprouts ex 0708 Sprouts of leguminous vegetables, fresh or chilled ex 0709 90 90 Soya bean sprouts 0713 Dried leguminous vegetables, shelled, whether or not skinned or split 0910 99 10 Fenugreek seed 1201 00 Soya beans, whether or not broken 1207 50 Mustard seeds 1207 99 97 Other oil seeds and oleaginous fruits, whether or not broken 1209 10 00 Sugar beet seed 1209 21 00 Lucerne (alfalfa) seed 1209 91 Vegetable seeds ex 1214 90 90 Lucerne (alfalfa) sprouts